UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4864


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN BARRY MCLENDON, a/k/a Dog,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge. (3:99-cr-00024-FDW-14)


Submitted:   May 5, 2015                      Decided:   May 18, 2015


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, THE LAW OFFICES OF DENZIL H. FORRESTER,
Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A federal jury convicted John Barry McLendon of conspiracy

to possess with intent to distribute and distribute cocaine and

cocaine base (“crack”), in violation of 21 U.S.C. § 846 (2012).

The district court originally sentenced McLendon to 324 months

of imprisonment, followed by five years of supervised release.

The court subsequently lowered McLendon’s sentence twice on his

18    U.S.C.    § 3582(c)(2)       (2012)       motions,    based      on      two

retroactively-applicable       amendments       to    the   Guidelines      that

lowered the offense levels for offenses involving crack.                       The

court first lowered the sentence to 262 months of imprisonment,

and later reduced the sentence to time-served plus 10 days.

      After his release, McLendon pleaded guilty to violating the

terms of his supervised release and the district court sentenced

McLendon to six months of imprisonment, followed by a further

three   years   of    supervised     release.        McLendon   now    appeals.

Appellate   counsel    has   filed    a    brief     pursuant   to    Anders    v.

California,     386 U.S. 738     (1967),     questioning     whether       the

revocation sentence is reasonable.           McLendon was informed of his

right to file a pro se supplemental brief, but he has not done

so.   Finding no error, we affirm.

      We review a sentence imposed as a result of a supervised

release violation to determine whether the sentence was plainly

unreasonable, generally following the procedural and substantive

                                       2
considerations employed in reviewing original sentences.                                  United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                                  Although a

district court must consider the policy statements in Chapter

Seven    of    the      Sentencing        Guidelines        along    with       the    statutory

requirements of 18 U.S.C. § 3583 (2012) and 18 U.S.C. § 3553(a)

(2012), “the court ultimately has broad discretion to revoke its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”           Crudup, 461 F.3d at 439 (internal quotation

marks omitted).             While the court must provide a statement of

reasons for the sentence imposed, this statement “need not be as

detailed or specific” as that required for an original sentence.

See   United       States    v.    Thompson,          595 F.3d 544,       547   (4th    Cir.

2010).     We have thoroughly reviewed the record and conclude that

the   sentence       imposed       is     both       procedurally         and    substantively

reasonable;        it     follows,      therefore,          that    the    sentence      is   not

plainly unreasonable.

      We have examined the entire record in accordance with the

requirements of Anders and have found no meritorious issues for

appeal.       Accordingly, we affirm the judgment of the district

court.        This court requires that counsel inform McLendon, in

writing,      of    the    right     to    petition         the    Supreme       Court   of   the

United States for further review.                       If McLendon requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                                 3
leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on McLendon.              We dispense

with oral argument because the facts and legal           contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4